 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                    )       Case No.: 1:19-cr-00276 NONE SKO
                                                   )
12                    Plaintiff,                   )       ORDER APPOINTING COUNSEL
                                                   )
13            vs.                                  )
                                                   )
14    JEROME ROBERSON,                             )
                                                   )
15                    Defendant.                   )
                                                   )
16

17           The defendant has sworn as to his financial inability to employ counsel or has otherwise

18   satisfied this Court that he is financially unable to obtain counsel and requests the Court appoint

19   him an attorney to represent him. Therefore, in the interests of justice and according to the U.S.

20   Const., amend VI and 18 U.S.C. § 3006A, the Court ORDERS:

21           1.      Mark Broughton is Substituted for Monica Bermudez, to represent the above

22   defendant in this case effective nunc pro tunc to December 19, 2019. This appointment shall

23   remain in effect until further order of this court.

24
     IT IS SO ORDERED.
25

26       Dated:     February 12, 2020                            /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
